Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered October 19, 1999, convicting him of resisting arrest, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion *545which were to suppress physical evidence and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The County Court properly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials. The police officers had reasonable suspicion to stop the vehicle in which the defendant was a passenger on the basis of a radio bulletin (see, People v Bedoya, 190 AD2d 812; People v Wade, 143 AD2d 703). Moreover, the actions of the police officers, which included drawing their guns after approaching the vehicle and ordering the defendant and his companion out of the vehicle, were justified under the circumstances to ensure their safety (see, People v Bedoya, supra; People v Finlayson, 76 AD2d 670, lv denied 51 NY2d 1011, cert denied 450 US 931).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.